DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (Annals of Clinical & Laboratory Science, 2014) (Lin).
Regarding claim 1, Lin teaches a method for detecting or determining the amount of one or more antidepressants and antidepressant metabolites in a sample by mass spectrometry (abstract), said method comprising:
a. subjecting the sample to ionization under conditions suitable to produce one or
more ions detectable by mass spectrometry (page 432, par 4);
b. determining the amount of one or more ions by mass spectrometry (page 432, par 4); and
c. using the amount of the one or more ions determined in step (b) to determine the amount of antidepressants or antidepressant metabolites in the sample (Table 2, page 433, par 2).
Regarding claim 2, Lin teaches that wherein said one or more antidepressants and antidepressant metabolites comprise selective serotonin reuptake inhibitors, serotonin and norepinephrine reuptake inhibitors, norepinephrine and dopamine reuptake inhibitors, tricyclic antidepressants, sedatives, and antidepressant metabolites metabolites (page 431).
Regarding claim 3, Lin teaches that wherein said one or more antidepressants and antidepressant metabolites are selected from the group consisting of fluoxetine, paroxetine, sertraline, citalopram, escitalopram, fluvoxamine, vilazodone, duloxetine, venlafaxine, desmethylvenlafaxine, hydroxybupropion, imipramine, nortriptyline, amitriptyline, doxepin, trimipramine, desipramine, protriptyline, amoxapine, clomipramine, maprotiline, trazodone, mirtazapine, vortioxetine, desmethy lcitalopram, desmethyl clomipramine, desmethy ldoxepin, norfluoxetine, norfluvoxamine, norsertraline, and 1,3-chlorphenylpiperazine (Table 2, page 433, par 2).
Regarding claim 7, Lin teaches that wherein one or more internal standards are added (Table 1, page 432, par 3).
Regarding claim 8, Lin teaches that wherein the one or more internal standards comprise deuterated (Table 1, page 433, par 0).
Regarding claim 9, Lin teaches that wherein the deuterated internal standards are selected from the group consisting of 1,3-chlorphenylpiperazine-D8, hydroxybupropion-D6, desmethylvenlafaxine-D6, desmethylcitalopram-D3, trimipramine-D3, amitriptyline-D3, nortriptyline-D3, paroxetine-D6, protriptyline-D3, citalopram-D6, venlafaxine-D6, imipramine-D3, trazodone-D6, vilazodone-D4, and vortioxetine-D8 (Table 1, page 432, par 2).
Regarding claim 10, Lin teaches that wherein the sample comprises a biological sample (page 433, par 1).
Regarding claim 11, Lin teaches that 11. The method of claim 1, wherein the sample comprises urine (page 433, par 1).
Regarding claim 12, Lin teaches that wherein the sample is subjected to liquid chromatography prior to ionization (page 432, par 4).
Regarding claim 13, Lin teaches that wherein said liquid chromatography comprises high performance liquid chromatography (page 432, par 4).
Regarding claim 14, Lin teaches that 14. The method of claim 1, wherein the method is capable of detecting antidepressants and antidepressant metabolites at levels within the range of about 4 ng/mL to about 5000 ng/mL (100-2000 ng/mL), inclusive (Table 2).
Regarding claim 15, Lin teaches that wherein the method is capable of detecting antidepressants and antidepressant metabolites at levels within the range of about 25 ng/mL to about 5000 ng/mL (100-2000 ng/mL), inclusive (Table 2).
Regarding claim 16, Lin teaches that wherein said mass spectrometry is tandem mass spectrometry (MRM mode) (abstract, page 432, par 4).
Regarding claim 17, Lin teaches that wherein said tandem mass spectrometry is conducted by selected reaction monitoring, multiple reaction monitoring, precursor ion scanning, or product ion scanning (page 432, par 4).
Regarding claim 18, Lin teaches that wherein said tandem mass spectrometry is conducted by selected reaction monitoring (page 432, par 4). Because Selected reaction monitoring (SRM), also called Multiple reaction monitoring, (MRM), is a method used in tandem mass spectrometry in which an ion of a particular mass is selected in the first stage of a tandem mass spectrometer and an ion product of a fragmentation reaction of the precursor ions is selected in the second mass spectrometer stage for detection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (Annals of Clinical & Laboratory Science, 2014) (Lin).
Regarding claim 4-6, Lin teaches does not specifically teach that wherein the method comprises simultaneously detecting or determining the amount of 10, 20, 30 or more antidepressants and antidepressant metabolites. However, these phrases merely describes an intended result of the method and does not further limit the steps of the process, therefore, caries no weight in patentability consideration.
Further, it would have been obvious too one of ordinary skill in the art to optimize the parameters of Lin’s method, such as longer separation time in LC, to achieve the recited results.
Regarding claim 19-20, the phrases “wherein the lower limit of quantitation is 10 ng/mL” or “50 ng/mL” merely describes an intended result of the method and does not further limit the steps of the process, therefore, caries no weight in patentability consideration.
Further, it would have been obvious too one of ordinary skill in the art to optimize the parameters of Lin’s method to achieve the recited results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797